Drawings
The drawings are objected to because:
The features shown in Figures 3-10 are not indicated by reference characters.  
The drawings fail to show features corresponding to the limitations noted at items 5f-5i below.
The drawings fail to show features corresponding to the limitations of claims 2-4, 7 & 8.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The disclosure is objected to as failing to comply with 37 CFR 1.74 because the detailed description of the invention at paragraphs 0036-0053 fails to refer to the features of the invention with reference characters.

That portion of the detailed description of the invention that does comply with 37 CFR 1.74 is objected to as failing to provide proper antecedent basis for the claimed subject matter listed below.  (See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).)
An outer joint member (claim 1)
An inner joint member (claim 1)
A second longitudinal axis coaxial with the first longitudinal axis (claim 1)
A first set of inner tracks (claim 1)
A second set of inner tracks (claim 1)
Tangencies between the ball and outer and inner race tracks form a first funnel extending towards the open end of the outer race (claim 1)
A second concave arch segment with a curvature smaller than the first segment and tangent to the first segment (claim 1)
A second convex arch segment, followed by a third convex arch segment with a curvature larger than the second arch segment and tangent to the second segment (claim 1).
Tangencies between the ball and outer and inner race tracks form a second funnel (claim 1)
Claims 2-4, 8 & 9: all limitations therein.

Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As noted in detail in the drawing and specification objections above, the claims are replete with features that are not adequately described and/or depicted in the detailed description of the invention and drawings. The disclosure fails to provide a working example of the claimed invention.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of .  

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5 & 6 recite the limitation "the first set of tracks".  There is insufficient antecedent basis for this limitation in the claims.
Claims 1, 5 & 6 recite the limitation "the second set of tracks".  There is insufficient antecedent basis for this limitation in the claims.
As noted in detail in the drawing and specification objections above, the claims are replete with features that are not adequately described and/or depicted in the detailed description of the invention and drawings.  Without such it is not possible to accurately determine the metes and bounds of the invention.

Conclusion
The absence of a prior art rejection should not be construed as an indication of allowable subject matter but for the presence of a 112 rejection(s).  Rather such absence is due to the fact that the Office is constrained from making a prior art rejection where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim(s).  In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679